 



AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY

 

JOHN DEERE DISTRIBUTION CENTER – DAVENPORT, IA
DEERE & CO. – 2900 RESEARCH PARKWAY, DAVENPORT, IA 52806

 

THIS AGREEMENT (“Agreement”) is made and entered into as of the Effective Date
by and between AMERICAN REALTY CAPITAL II, LLC (“Buyer”), and THE PARTIES
IDENTIFIED ON SCHEDULE “A” attached hereto and made a part hereof (individually
a “Sellers,” collectively, the “Sellers”), having an address c/o Inland Private
Capital Corporation, 2901 Butterfield Road, Oak Brook, Illinois 60523,
attention: Rahul Sehgal. Davenport Exchange, L.L.C., a Delaware limited
liability company, is hereinafter referred to as “Attorney in Fact”.

 

In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1. Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.

 

(a) “Broker” shall mean Tim Schenk/Porthaven Partners, acting as Sellers’ agent.

 

(b) “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur, subject to the extension set forth in Section 10
hereof, on or before March 15, 2012. The date of Closing is sometimes
hereinafter referred to as the “Closing Date.” Neither party will need to be
present at Closing, it being anticipated that the parties will deliver all
Closing documents and deliverables in escrow to the Escrow Agent on or prior to
the date of Closing.

 

(c) “Due Diligence Period” shall mean the period beginning upon the Effective
Date and shall expire at 11:59 p.m. Eastern Standard Time on February 28, 2012.
Sellers shall deliver to Buyer all of the Due Diligence Materials within five
(5) business days after the Effective Date, and for each day that passes
thereafter until all of the Due Diligence Materials are delivered to Buyer, the
Due Diligence Period shall be extended by one (1) day. If Sellers fail to
deliver to Buyer any material item required to be delivered under Section 6(b)
hereunder, the Due Diligence Period will be extended one (1) day for each day
that said delivery is delayed up to a maximum of ten (10) days.

 

(d) “Earnest Money” shall mean Five Hundred Thousand Dollars ($500,000.00). The
refundable Earnest Money shall be delivered to Escrow Agent within three (3)
business days after the Effective Date. The Earnest Money shall be deposited by
Buyer into a joint order escrow with Escrow Agent, to be applied as part payment
of the Purchase Price at the time the sale is closed, or disbursed as agreed
upon in accordance with the terms of this Agreement. All funds deposited in
escrow pursuant to this Section 1(d) shall be invested from time to time in an
interest-bearing account, in all events such deposit shall be available on a
date which is not later than the then estimated date for Closing. All funds on
deposit in escrow pursuant to the provisions of this Section 1(d), including any
interest earned thereon, shall constitute the “Earnest Money.” Sellers and Buyer
each shall pay one-half of all reasonable escrow fees charged by Escrow Agent.
If Buyer terminates the Purchase and Sale Agreement before the end of the Due
Diligence Period, for any reason or no reason at all, the Earnest Money will be
returned to Buyer.

 



 

 

 

(e) “Effective Date” This Agreement shall be signed by both Sellers and Buyer.
The date that is one (1) business day after the date of execution and delivery
of this Agreement by both Sellers and Buyer shall be the “Effective Date” of
this Agreement.

 

(f) “Escrow Agent” shall mean Chicago Title Insurance Company, Suite 1325, 1515
Market Street, Philadelphia, PA 19102-1930, Attention: Edwin G. Ditlow,
Telephone: 215-875-4184; Telecopy: 215-732-1203; E-Mail: ditlowE@ctt.com. The
parties agree that the Escrow Agent shall be responsible for (x) organizing the
issuance of the Title Commitment (defined below) and Title Policy (defined
below), (y) preparation of the closing statement, and (z) collections and
disbursement of the funds.

 

(g) “Guarantor” shall mean Deere & Company.

 

(h) “Guaranty” shall mean that certain Guaranty of the Lease dated April 10,
2002 (the “Guaranty”) executed by Guarantor.

 

(i) “Lease” shall mean that certain Lease dated as of April 10, 2002 (the
“Lease”) between Ryan Companies US, Inc., as landlord, and Quad City
Consolidation and Distribution, Inc. (“Tenant”), as amended.

 

(j) “Property” shall mean (a) that certain real property located at 2900
Research Parkway in Davenport, IA being more particularly described on Exhibit
A, attached hereto and incorporated herein (the “Real Property”) together with
all buildings, facilities and other improvements located thereon (collectively,
the “Improvements”); (b) all right, title and interest of Sellers under the
Lease and all security deposits (if any) that Sellers are holding pursuant to
the Lease; (c) all right, title and interest of Sellers in all machinery,
furniture, equipment and items of personal property of Sellers attached or
appurtenant to, located on or used in the ownership, use, operation or
maintenance of the Property or the Improvements (collectively, the
“Personalty”); (d) all right, title and interest of Sellers, if any, to any
unpaid award for (1) any taking or condemnation of the Property or any portion
thereof, or (2) any damage to the Property or the Improvements by reason of a
change of grade of any street or highway; (e) all easements, licenses, rights
and appurtenances relating to any of the foregoing; and (f) all right, title and
interest of Sellers in and to any warranties, tradenames, logos (including any
federal or state trademark or tradename registrations), or other identifying
name or mark now used in connection with the Real Property and/or the
Improvements, but expressly excluding any such property to the extent owned by
Tenant and expressly excluding all references to Inland or service marks, trade
names and copy rights used by affiliates or subsidiaries of The Inland Real
Estate Group of Companies (the “Intangible Property”).

 

(k) “Purchase Price” shall mean Twenty Six Million One Hundred Twenty Five
Thousand Eight Hundred Forty Two Dollars ($26,125,842.00).

 



2

 

 

(l) Sellers and Buyer’s Notice address

 

(i) “Sellers’ Notice Address” shall be as follows, except as same may be changed
pursuant to the Notice section herein:

 

Inland Private Capital Corporation 

2901 Butterfield Road 

Oak Brook, Illinois 60523, 

Attn: Rahul Sehgal, Senior Vice President

Tel.No. (630) 586- 6381

Fax No: (630) 645-3783

E-Mail: sehgal@inlandprivatecapital.com

 

And to:

The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: Robert Baum, General Counsel

Fax No.: (630) 218-4900

 

And to:

Michael A. Shlau, Esq.

Charles J. Benvenuto, P.C.

2901 Butterfield Road

Oak Brook, Illinois 60523

Tel.No.: (630) 575-2892

Fax No.: (630) 571-2360

Email: shlau@inlandgroup.com

 

(ii) “Buyer’s Notice Address” shall be as follows, except as same may be changed
pursuant to the Notice section herein:

 

William Kahane

American Realty Capital II, LLC

405 Park Avenue, 12th Floor

New York, NY 10022

Tel. No.: (215) 887-3054

Fax No.: (646) 861-7751

Email: wkahane@arlcap.com

 

And to:

 

Jesse Galloway

American Realty Capital II, LLC

405 Park Avenue, 15th Floor

New York, NY 10022

Tel. No.: (212) 415-6516

Fax No.: (646) 861-7751

Email: jgalloway@arlcap.com

 



3

 

 

And Due Diligence Materials (if provided by email) to:

 

duediligence@arlcap.com

 

With hard copies and/or cds to:

 

James A. (Jim) Mezzanotte

American Realty Capital, LLC

202 E Franklin Street

Monroe, NC 28112

Tel. No.: (212) 415-6570

Fax No.: (212) 415-6507

Email: jmezzanotte@arlcap.com

 

2. Purchase and Sale of the Property. Subject to the terms of this Agreement,
Sellers agree to sell to Buyer, and Buyer agrees to purchase from Sellers, the
Property for the Purchase Price.

 

3. Payment of Purchase Price. The Purchase Price to be paid by Buyer to Sellers
shall be paid by wire transfer of immediately available funds in the amount of
the Purchase Price plus or minus prorations, credits and adjustments as provided
in Section 4 and elsewhere in this Agreement to Escrow Agent, at the time of
Closing, or as otherwise agreed to between Buyer and Sellers.

 

4. Proration of Expenses and Payment of Costs and Recording Fees.

 

(a) All real estate taxes, ad valorem and personal property taxes and other
state, county and municipal taxes, charges and assessments constituting a lien
on the Property (collectively, the “Real Estate Taxes ”) due and payable on or
before the Closing Date shall be remitted to the collecting authorities or to
the Escrow Agent by Seller prior to or at Closing. There shall be no proration
of Real Estate Taxes and Assessments not yet due and payable at Closing unless
Tenant is not responsible for all such Taxes and Assessments due in accordance
with the provisions of the Lease as of the Closing Date.

 

(b) Rents that have been collected for the month of the Closing will be prorated
at the Closing, effective as of the date of the Closing. At Closing, Sellers
shall furnish to Buyer a schedule of all rents which are then due and payable
but which have not been collected. With regard to rents that are uncollected as
of the Closing Date, (i) no proration will be made at the Closing, (ii) Buyer
will make a reasonable effort after the Closing to collect the rents in the
usual course of Buyer’s operation of the Property, but shall not be obligated to
incur any extraordinary cost or expense in connection therewith, and (iii) Buyer
will apply all rents collected (A) first to the then-current month’s rental
obligation due from such Tenant, (B) then second towards delinquent rents owed
to Sellers with respect to the period prior to the Closing Date, and (C) then
third towards any delinquent amounts relating to the period from and after the
Closing Date. It is further agreed, however, that Buyer will not be obligated to
institute any lawsuit or other collection procedures to collect uncollected
rents and Sellers shall be entitled to sue the Tenant to collect same (provided
that Seller shall not seek termination of Tenant’s Lease). Rents collected by
Buyer after the Closing Date, to which Seller is entitled, shall be promptly
paid to Seller. As of the Closing Date, Buyer shall be entitled to a credit for
any unapplied security or other deposits under the Lease, together with a credit
for interest thereon to the extent that such deposits are required, by law or
pursuant to any Lease, to bear interest. After the Closing, Buyer will assume
full responsibility for the security deposit and advance rental deposit (if any)
of the Tenant of the Property currently held by Seller, which items (together
with interest thereon as aforesaid, if applicable) will be itemized by Seller
and transferred and paid over to Buyer at the Closing.

 



4

 

 

(c) Sellers shall pay or be charged with the following costs and expenses in
connection with this transaction which costs shall be referred to as “Sellers’s
Closing Costs”:

 

(i) Title Commitment issuance and Owner’s Title Insurance policy (the “Title
Policy”) premiums, including search and exam costs and for extended coverage,
but excluding any other endorsements issued in connection with such policies;

 

(ii) County, state and local transfer taxes and conveyance fees on the sale and
transfer of the Property.

 

(iii) Broker’s commission payments (for both leasing and sales commissions
earned), in accordance with Section 23 of this Agreement;

 

(iv) All fees relating to the granting, executing and recording of the Deed for
the Property and for any costs incurred in connection with the release of
existing debt, including, but not limited to, prepayment penalty fees and
recording fees for documents providing for the release of the applicable
Property from the existing debt; and

 

(v) one-half of all escrow fees.

 

(d) Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction, which costs shall be referred to as “Buyer’s
Closing Costs”:



(i) Title Policy premiums for any endorsements issued in connection with such
policies;

 

(ii) all costs and expenses in connection with Buyer’s financing, including
appraisal, points, commitment fees, loan title insurance commitment issuance and
Loan title insurance policy premiums, including search and exam costs and all
Lender requested endorsements, and costs for the filing of all documents
necessary to complete such financing and related documentary stamp tax and
intangibles tax;

 

(iii) Buyer shall pay for the cost of its own survey, the zoning report, Phase 1
environmental study, engineering report and other due diligence investigations;
and

 



5

 

 

(iv) one-half of all escrow fees.



(e) Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.

 

5. Title. At Closing, Sellers agree to convey to Buyer fee simple marketable
title to the Property by special warranty deed, free and clear of all liens,
defects of title, conditions, easements, assessments, restrictions, and
encumbrances except for Permitted Exceptions (as hereinafter defined).

 

6. Examination of Property. Sellers and Buyer hereby agree as follows:

 

(a) Buyer shall order (i) a title commitment (the “Title Commitment”) from
Escrow Agent; (ii) an updated survey (the “Survey”); and (iii) a zoning report
for the Property promptly after the date hereof. The Title Commitment shall show
title to the Property being vested in Sellers, and subject only to "Permitted
Exceptions." The Escrow Agent shall also provide to Buyer copies of all plats
and other documents constituting title exceptions as disclosed in the Title
Commitment. In addition to the Permitted Exceptions, the Title Commitment may
show other exceptions to title; however, only mortgage liens, mechanics' liens
or judgment liens shall be removed by Sellers at Sellers’ sole cost and expense
prior to Closing. As used in this Agreement, the term "Permitted Exceptions"
shall mean and refer to:

 

(i) general real estate taxes not due and payable;

 

(ii) the Lease and any modifications or amendments of the Lease, and any
subleases of which Sellers have provided notice of the existence of same to
Buyer; and

 

(iii) any covenants, conditions, restrictions, easements or other rights
affecting title to the Property, disclosed on the Title Commitment and approved
by Buyer within the last to occur of: (A) Buyer’s receipt of the Survey, Title
Commitment and copies of all documents of record, and (B) the expiration of the
Due Diligence Period.

 

Notwithstanding the foregoing, as used in this Agreement, the "Permitted
Exceptions" shall not include: (i) any mortgage lien, mechanics' lien or
judgment lien against the Property. In the event any such mortgage lien,
mechanics' lien or judgment lien appears on the Title Commitment or otherwise
arises with respect to the Property on or prior to the Closing, Sellers shall,
at their sole cost and expense and on or prior to the Closing, cause such
mortgage lien, mechanics' lien or judgment lien to be removed from the title
insurance policy, to be delivered to Buyer at the Closing, either by satisfying
such lien out of the proceeds payable to Seller at the Closing or by causing the
Title Company to insure over such mortgage lien, mechanics' lien or judgment
lien, as applicable.

 



6

 

 

Buyer shall have ten (10) days after receipt of (i) the Title Commitment, (ii)
Survey and (iii) copies of all documents constituting exceptions to title and
survey (the "Review Period") to review the Title Commitment and Survey. If Buyer
objects to any matters in the Title Commitment or Survey, Buyer shall notify
Sellers in writing. Buyer may object to matters in the Title Commitment during
the Review Period, but not after, unless (i) first shown on the Title Commitment
and any updates obtained which arise after the Effective Date or (ii) Sellers
fail to resolve the title defect or survey defect previously objected to by
Buyer. Notwithstanding the aforesaid, Sellers have no obligation to cure title
defects except for monetary liens. If Sellers notify Buyer that any title
defects will not be cured or corrected, Buyer’s sole and exclusive remedy shall
be to terminate this Agreement by delivering written notice of Buyer's election
to terminate to Sellers and Escrow Agent. In such event, the Earnest Money shall
immediately be refunded to the Buyer, this Agreement shall be null and void and
neither party shall have any further rights or obligations hereunder.

 

(b) Within five (5) days following the Effective Date, Sellers shall provide to
Buyer copies of the following documents and materials (if available) pertaining
to the Property to the extent within Sellers’ possession or reasonably
obtainable by Sellers: (i) a complete copy of all leases affecting the Property
and all amendments thereto and of all material correspondence relating thereto;
(ii) a copy of all surveys and site plans of the Property, including without
limitation any as-built survey obtained or delivered to tenants of the Property
in connection with its construction; (iii) a copy of all architectural plans and
specifications and construction drawings and contracts for improvements located
on the Property; (iv) a copy of Sellers’ title insurance commitments and
policies relating to the Property; (v) a copy of the certificate of occupancy
and zoning reports for the Property; and of all governmental permits/approvals;
(vi) a copy of all environmental, engineering and physical condition reports for
the Property; (vii) copies of the Property’s real estate tax bills for the
current and prior two (2) tax years or, if the Property has been owned by
Sellers for less than two (2) tax years, for the period of ownership; (viii) a
copy of each tenant sales reports for the previous twenty four (24) calendar
months or if the Tenant has been operating for less than twenty-four (24)
months, for the period of operation; (ix) the operating statements of the
Property for the twenty four (24) calendar months immediately preceding the
Effective Date or if the Tenant has been operating for less than twenty-four
(24) months, for the period of operation; (x) all service contracts and
insurance policies which affect the Property, if any; (xi) a copy of all
warranties relating to the improvements constructed on the Property, including
without limitation any roof warranties; and (xii) a written inventory of all
items of personal property to be conveyed to Buyer, if any (the “Due Diligence
Materials”). Sellers shall deliver any other documents (if available) relating
to the Property reasonably requested by Buyer, to the extent within Sellers’
possession or reasonably obtainable by Sellers, within three (3) business days
following such request.

 

Additionally, from and after the date hereof through the expiration of the Due
Diligence Period, Buyer, its agents and designees, shall have the right to enter
the Property for the purposes of inspecting the Property, conducting soil tests,
and making surveys, mechanical and structural engineering studies, inspecting
construction, and conducting any other investigations and inspections as Buyer
may reasonably require to assess the condition and suitability of the Property;
provided, however, that such activities by or on behalf of Buyer on the Property
shall not damage the Property nor interfere with construction on the Property or
the conduct of business by Tenant under the Lease; and provided further,
however, that Buyer shall defend, indemnify and hold Sellers harmless from and
against any and all liability, loss, cost, expense, claims or damages
(including, without limitation, reasonable attorneys’ fees) suffered or incurred
by Seller and caused by Buyer or its representatives or any of their respective
employees or agents resulting from the activities of Buyer on the Property, and
Buyer shall repair any and all damage caused, in whole or in part, by Buyer and
return the Property to its condition prior to such damage, which obligation
shall survive Closing or any termination of this Agreement.

 



7

 

 

Buyer shall provide Seller with an insurance certificate prior to its entry onto
the Property for the purposes described by this Section 6. Sellers shall
reasonably cooperate with the efforts of Buyer and the Buyer’s representatives
to inspect the Property. After the Effective Date, Buyer shall be permitted to
speak and meet with Tenant in connection with Buyer’s due diligence. Upon
signing this agreement, Sellers shall provide Buyer with the name of a contact
person(s) for the purpose of arranging site visits. Buyer shall give Sellers and
Tenant (as may be required by the Tenant Lease) reasonable written notice (which
in any event shall not be less than two (2) business days) before entering the
Property, and Sellers may have a representative present during any and all
examinations, inspections and/or studies on the Property.

 

Buyer shall have the unconditional right, for any reason or no reason, to
terminate this Agreement by giving written notice thereof to Sellers and Escrow
Agent prior to the expiration of the Due Diligence Period, in which event this
Agreement shall become null and void, Buyer shall receive a refund of the
Earnest Money, and all rights, liabilities and obligations of the parties under
this Agreement shall expire, except as otherwise expressly set forth herein.

 

(c) Within five (5) days following the Effective Date, Sellers shall request (i)
a Tenant estoppel certificate (the “Tenant Estoppel Certificate”) in the form
attached hereto as Exhibit F certified to Buyer, the Approved Assignee, its
successors and assigns and its Lender and its successors and assigns and (ii) a
Guarantor estoppel certificate (the “Guarantor Estoppel Certificate”), in the
form attached hereto as Exhibit G certified to Buyer, the Approved Assignee, its
successors and assigns and its Lender and its successors and assigns.

 

It shall be a condition of Closing that Sellers shall have obtained a Tenant
Estoppel Certificate from Tenant and a Guarantor Estoppel Certificate from
Guarantor and Sellers shall use good faith efforts to obtain the same.
Notwithstanding the aforesaid, Buyer agrees to accept Tenant and Guarantor’s
corporate form of estoppels in lieu of the forms attached to this Agreement.
Sellers shall promptly deliver to Buyer photocopies or pdf files of the executed
estoppel certificates when Sellers receive the same.

 

(d) Sellers shall use commercially reasonable efforts to obtain a subordination,
non-disturbance and attornment agreement from Tenant in form and substance
reasonably acceptable to Buyer and Buyer’s Lender, if applicable (the “SNDA”).



(e) Sellers shall use commercially reasonable efforts to obtain estoppel
certificates with respect to reciprocal easement agreements as may be reasonably
requested by Buyer.

 



8

 

 

7. Risk of Loss/Condemnation. Upon an occurrence of a casualty, condemnation or
taking, Sellers shall notify Buyer in writing of same. Until Closing, the risk
of loss or damage to the Property, except as otherwise expressly provided
herein, shall be borne by Sellers. In the event all or any portion of the
Property is damaged in any casualty or condemned or taken (or notice of any
condemnation or taking is issued) so that: (a) Tenant has a right of termination
or abatement of rent under the Lease, or (b) with respect to any casualty, if
the cost to repair such casualty would exceed Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00), or (c) with respect to any condemnation, any
Improvements or access to the Property or more than five percent (5%) of the
Property is (or will be) condemned or taken, then, Buyer may elect to terminate
this Agreement by providing written notice of such termination to Sellers and
Escrow Agent within ten (10) business days after Buyer’s receipt of notice of
such condemnation, taking or damage, upon which termination the Earnest Money
shall be returned to the Buyer and neither party hereto shall have any further
rights, obligations or liabilities under this Agreement, except as otherwise
expressly set forth herein. With respect to any condemnation or taking (of any
notice thereof), if Buyer does not elect to cancel this Agreement as aforesaid,
there shall be no abatement of the Purchase Price and Sellers shall assign to
Buyer at the Closing the rights of Sellers to the awards, if any, for the
condemnation or taking, and Buyer shall be entitled to receive and keep all such
awards. With respect to a casualty, if Buyer does not elect to terminate this
Agreement or does not have the right to terminate this Agreement as aforesaid,
there shall be no abatement of the Purchase Price and Sellers shall assign to
Buyer at the Closing the rights of Sellers to the proceeds under Sellers’
insurance policies covering such Property with respect to such damage or
destruction (or pay to Buyer any such proceeds received prior to Closing) and
pay to Buyer the amount of any deductible with respect thereto, and Buyer shall
be entitled to receive and keep any monies received from such insurance
policies.

 

8. Earnest Money Disbursement. The Earnest Money shall be held by Escrow Agent,
in trust, and disposed of only in accordance with the following provisions:

 

(a) If the Closing occurs, Escrow Agent shall deliver the Earnest Money to, or
upon the instructions of, Sellers and Buyer on the Closing Date to be applied as
part payment of the Purchase Price. If for any reason the Closing does not
occur, Escrow Agent shall deliver the Earnest Money to Sellers or Buyer only
upon receipt of a written demand (the “Demand”) from one party and subsequent
confirmatory written response from the other party. If for any reason the
Closing does not occur and either party makes a Demand upon Escrow Agent for
payment of the Earnest Money, Escrow Agent shall give written notice to the
other party of the Demand within one business day after receipt of the Demand.
If Escrow Agent does not receive a written objection from the other party to the
proposed payment within five (5) business days after the giving of such notice
by Escrow Agent, Escrow Agent is hereby authorized to make the payment set forth
in the Demand. If Escrow Agent does receive such written objection within such
period, Escrow Agent shall continue to hold such amount until otherwise directed
by written instructions signed by Sellers and Buyer or a final judgment of a
court. Notwithstanding the foregoing, if Buyer delivers a written notice to
Escrow Agent and Sellers stating that Buyer has terminated this Agreement on or
prior to the expiration of the Due Diligence Period, then Escrow Agent shall
immediately return the Earnest Money to Buyer (without further authorization
from Sellers).

 

(b) The parties acknowledge that Escrow Agent is acting solely as a stakeholder
at their request and for their convenience, that Escrow Agent shall not be
deemed to be the agent of either of the parties, and that Escrow Agent shall not
be liable to either of the parties for any action or omission on its part taken
or made in good faith, and not in disregard of this Agreement, but shall be
liable for its negligent acts and for any liabilities (including reasonable
attorneys’ fees, expenses and disbursements) incurred by Sellers or Buyer
resulting from Escrow Agent’s mistake of law respecting Escrow Agent scope or
nature of its duties. Sellers and Buyer shall jointly and severally indemnify
and hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. Escrow Agent
has executed this Agreement in the place indicated on the signature page hereof
in order to confirm that Escrow Agent has received and shall hold the Earnest
Money in escrow, and shall disburse the Earnest Money pursuant to the provisions
of this Section 8.

 



9

 

 

9. Default

 

(a) In the event that Sellers are ready, willing and able to close in accordance
with the terms and provisions hereof, and Buyer defaults in any of its
obligations undertaken in this Agreement, Sellers shall be entitled to, as their
sole and exclusive remedy to either: (i) if Buyer is willing to proceed to
Closing, waive such default and proceed to Closing in accordance with the terms
and provisions hereof; or (ii) declare this Agreement to be terminated, and
Sellers shall be entitled to immediately receive all of the Earnest Money as
liquidated damages as and for Sellers’s sole remedy. Upon such termination,
neither Buyer nor Sellers shall have any further rights, obligations or
liabilities hereunder, except as otherwise expressly provided herein. Sellers
and Buyer agree that (a) actual damages due to Buyer’s default hereunder would
be difficult and inconvenient to ascertain and that such amount is not a penalty
and is fair and reasonable in light of all relevant circumstances, (b) the
amount specified as liquidated damages is not disproportionate to the damages
that would be suffered and the costs that would be incurred by Sellers as a
result of having withdrawn the Property from the market, and (c) Buyer desires
to limit its liability under this Agreement to the amount of the Earnest Money
paid in the event Buyer fails to complete Closing. Sellers hereby waive any
right to recover the balance of the Purchase Price, or any part thereof, and the
right to pursue any other remedy permitted at law or in equity against Buyer. In
no event under this Section or otherwise shall Buyer be liable to Sellers for
any punitive, speculative or consequential damages.

 

(b) In the event of a default in the obligations herein taken by Sellers with
respect to the Property, Buyer may, as its sole and exclusive remedy, either:
(i) waive any unsatisfied conditions and proceed to Closing in accordance with
the terms and provisions hereof or (ii) terminate this Agreement by delivering
written notice thereof to Sellers no later than Closing, upon which termination
the Earnest Money shall be refunded to Buyer, Sellers shall pay an amount not to
exceed Twenty-Five Thousand and No/100 Dollars ($25,000.00) to Buyer for its
out-of-pocket costs and expenses incurred by Buyer in connection with this
Agreement upon delivery of documentation from Buyer to Sellers detailing the
costs and expenses incurred by Buyer, which return and payment shall operate to
terminate this Agreement and release Sellers and Buyer from any and all
liability hereunder, except those which are specifically stated herein to
survive any termination hereof; (iii) enforce specific performance of Sellers’
obligations hereunder; or (iv) by notice to Sellers given on or before the
Closing Date, extend the Closing Date for a period of up to thirty (30) days
(the “Closing Extension Period”), and the “Closing Date” shall be moved to the
last day of the Closing Extension Period. If Buyer so extends the Closing Date,
then Sellers may, but shall not be obligated to, cause said conditions to be
satisfied during the Closing Extension Period. If Sellers does not cause said
conditions to be satisfied during the Closing Extension Period, then Buyer shall
have the remedies set forth in Section 9(b) (i) through (iii) above except that
the term “Closing” shall read “Extended Closing”.

 



10

 

 

10. Closing. The Closing shall consist of the execution and delivery of
documents by Sellers and Buyer, as set forth below, and delivery by Buyer to
Sellers of the Purchase Price in accordance with the terms of this Agreement.
Sellers shall deliver to Escrow Agent for the benefit of Buyer at Closing the
following executed documents (the “Closing Documents”):

 

(a) A Special Warranty Deed in the form attached hereto as Exhibit B;

 

(b) An Assignment and Assumption of Lease and Security Deposits, in the form
attached hereto as Exhibit C;

 

(c) A Bill of Sale for the personal property, if any, in the form attached
hereto as Exhibit D;

 

(d) An Assignment of Contracts, Permits, Licenses and Warranties in the form of
Exhibit E;

 

(e) An original Tenant Estoppel Certificate dated no earlier than 45 days prior
to the date of Closing. If the Lease and any amendments, bearing the original
signatures of the landlord and tenant thereunder have not been delivered to
Buyer previously, a copy thereof confirming that the copy is true, correct and
complete shall be attached to the Tenant Estoppel;

 

(f) An original Guarantor Estoppel Certificate dated no earlier than 30 days
prior to the date of Closing;

 

(g) A settlement statement setting forth the Purchase Price, all prorations and
other adjustments to be made pursuant to the terms hereof, and the funds
required for Closing as contemplated hereunder;

 

(h) All transfer tax statements, declarations and filings as may be necessary or
appropriate for purposes of recordation of the deed;

 

(i) Good standing certificates and corporate resolutions or member or partner
consents, as applicable, and such other documents as reasonably requested by
Escrow Agent;

 

(j) Originals of the Warranties (as hereinafter defined) re-issued at Buyer’s
expense, to Buyer or Tenant, as requested by Buyer;

 

(k) A certificate pursuant to Section 1445 of the Internal Revenue Code of 1986,
as amended, or the regulations issued pursuant thereto, certifying the non
foreign status of Sellers;

 



11

 

 

 

(l) An owner’s title affidavit as to mechanics’ liens and possession and other
matters in customary form reasonably acceptable to Buyer and Escrow Agent;

 

(m) An original SNDA fully executed and notarized by Tenant, if requested by
Buyer and received by Seller;

 

(n) Letter to Tenant in form of Exhibit H attached hereto; and

 

(o) Such other instruments as are reasonably required by Escrow Agent to close
the escrow and consummate the purchase of the Property in accordance with the
terms hereof.

 

At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Sellers which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Sellers and shall execute and deliver execution
counterparts of the Closing Documents referenced in clauses (b), (d), (g) and
(h) (if applicable) above. Buyer shall have a one time right to extend the
Closing for up to fifteen (15) days upon written notice to Sellers to be
received by Sellers on or prior to the date scheduled for the Closing. If Buyer
timely exercises this right to extend, any document that Sellers are obligated
to provide that is “time sensitive” does not need to be provided again by
Sellers. The Closing shall be held through the mail by delivery of the Closing
Documents to the Escrow Agent on or prior to the Closing or such other place or
manner as the parties hereto may mutually agree.

 

11. Representations by Sellers. For the purpose of inducing Buyer to enter into
this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Sellers makes the following representations and warranties
to Buyer as of the date hereof and as of the Closing Date:

 

(a) Sellers are duly organized (or formed), validly existing and in good
standing under the laws of its state of organization. Sellers have the power and
authority to execute and deliver this Agreement and all Closing Documents to be
executed by Sellers, and to perform all of Sellers’ obligations hereunder and
thereunder. Neither the execution and delivery of this Agreement and all Closing
Documents to be executed by Sellers, nor the performance of the obligations of
Sellers hereunder or thereunder will result in the violation of any law or any
provision of the organizational documents of Sellers or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Sellers is bound;

 

(b) Sellers have not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Sellers or the
Property and Sellers do not have any knowledge of any pending litigation or tax
appeals against Sellers or the Property; Sellers have not initiated, nor are
Sellers participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;

 

(c) Sellers have not entered into any contracts, subcontracts or agreements
affecting the Property which will be binding upon Buyer after the Closing other
than the Lease;

 



12

 

 

(d) Except for violations cured or remedied on or before the date hereof,
Sellers have not received any written notice from (or delivered any notice to)
any governmental authority regarding any violation of any law applicable to the
Property and Sellers do not have knowledge of any such violations;

 

(e) Sellers have fee simple title to the Property free and clear of all liens
and encumbrances except for Permitted Exceptions and Sellers are the
tenant-in-common owners of the entire lessor’s interest in the Lease.

 

(f) With respect to the Lease: (i) the Lease forwarded to Buyer under Section
6(b) is a true, correct and complete copy of the Lease; (ii) the Lease is in
full force and effect and there is no default thereunder; (iii) no brokerage or
leasing commissions or other compensation is or will be due or payable to any
person, firm, corporation or other entity with respect to or on account of the
current term of the Lease or any extension or renewal thereof; (iv) Sellers have
no outstanding obligation to provide Tenant with an allowance to construct, or
to construct at its own expense, any tenant improvements; and (v) The total
scheduled annual base rent (the “Annual Net Rent”) for the initial term of the
Lease will be $2,155,382.00 per annum with a rental increase of ten and four
tenths of a percent (10.4%) in February of 2013;

 

(g) There are no occupancy rights, leases or tenancies affecting the Property
other than the Lease. Neither this Agreement nor the consummation of the
transactions contemplated hereby is subject to any first right of refusal or
other purchase right in favor of any other person or entity; and apart from this
Agreement, Sellers have not entered into any written agreements for the purchase
or sale of the Property, or any interest therein which has not been terminated;

 

(h) The transactions contemplated hereby either (i) will not constitute a sale
of all or substantially all the assets of Sellers, or (ii) if such transaction
does constitute a sale of all or substantially all the assets of any Sellers,
Sellers shall provide to Buyer at Closing an excise tax lien waiver or such
other reasonably obtainable instruments evidencing compliance with laws or
payment of taxes to the extent required by the law of the relevant state, or an
indemnification from a party reasonably acceptable to Buyer for any resulting
liability with respect to the period prior to the Closing;

 

(i) To Sellers’ knowledge, except as set forth in the environmental reports
previously delivered by Sellers to Buyer, no hazardous substances have been
generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, “Environmental Laws”). Sellers have not received any
written notice from (nor delivered any notice to) any federal, state, county,
municipal or other governmental department, agency or authority concerning any
petroleum product or other hazardous substance discharge or seepage. For
purposes of this Subsection, “hazardous substances” shall mean any substance or
material which is defined or deemed to be hazardous or toxic pursuant to any
Environmental Laws. To Sellers’s knowledge, there are no underground storage
tanks located on the Property; and

 



13

 

 

(j) Exhibit I attached hereto is a true, correct and complete listing of all
warranties in effect for the Property (the “Warranties”).

 

The representations and warranties of Sellers shall survive Closing for a period
of one (1) year.

 

12. Representations by Buyer. Buyer represents and warrants to, and covenants
with, Sellers as follows:

 

(a) Buyer is duly formed, validly existing and in good standing under the laws
of Delaware, is authorized to consummate the transaction set forth herein and
fulfill all of its obligations hereunder and under all closing documents to be
executed by Buyer, and has all necessary power to execute and deliver this
Agreement and all Closing Documents to be executed by Buyer, and to perform all
of Buyer’s obligations hereunder and thereunder. This Agreement and all Closing
Documents to be executed by Buyer have been duly authorized by all requisite
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
Closing Documents to be executed by Buyer, nor the performance of the
obligations of Buyer hereunder or thereunder will result in the violation of any
law or any provision of the organizational documents of Buyer or will conflict
with any order or decree of any court or governmental instrumentality of any
nature by which Buyer is bound.

 

The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.

 

13. Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to pay the
Purchase Price, and to accept title to the Property, shall be subject to
compliance by Sellers with the following conditions precedent on and as of the
date of Closing:

 

(a) Sellers shall deliver to Buyer on or before the Closing the items set forth
in Section 10 above;

 

(b) Buyer shall receive from Escrow Agent a current ALTA owner’s form of Title
Policy, or irrevocable and unconditional binder to issue the same, with extended
coverage for the Real Property in the amount of the Purchase Price, dated, or
updated to, the date of the Closing, insuring, or committing to insure, at its
ordinary premium rates Buyer’s good and marketable title in fee simple to the
Real Property and otherwise in such form and with such endorsements as provided
in the Title Commitment approved by Buyer pursuant to Section 6 hereof and
subject only to the Permitted Exceptions; 



 



(c) Buyer shall have received a valid and permanent final certificate of
occupancy (or the equivalent thereof) for the Property which shall not contain
any contingencies or require any additional work to be completed;

 

(d) Tenant shall be in possession of the premises demised under the Lease,
paying full and unabated rent under the Leases and Tenant shall not have
assigned or sublet the Property;



 



14

 

  

(e) The representations and warranties of Sellers contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Sellers shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Sellers prior to or at the
Closing;

 

(f) Seller shall have delivered to Buyer a written waiver by Tenant of any right
of first refusal, right of first offer or other purchase option that Tenant has
pursuant to the Lease to purchase the Property from Seller; and

 

(g) Seller shall have made all contributions, payments and/or reimbursements and
completed any and all work required by any governmental authority in connection
with the construction and development of the Property, including, without
limitation, as required by any variance or site plan approval.

 

In the event that the foregoing conditions precedent have not been satisfied as
of Closing, Buyer shall have the right to terminate this Agreement by delivering
written notice thereof to Seller no later than that date which is fifteen (15)
days after the date scheduled for Closing, upon which termination the Earnest
Money shall be refunded to Buyer, and with respect to a failure under Sections
(a), (d), (e), or (f) above, Seller shall pay to Buyer upon receipt of
reasonable documentary evidence of all of the out-of-pocket costs and expenses
actually incurred by Buyer in connection with this Agreement, not to exceed
$25,000.00, which return and payment shall operate to terminate this Agreement
and release Seller and Buyer from any and all liability hereunder, except those
which are specifically stated herein to survive any termination hereof.

 

14. Conditions Precedent to Sellers’ Obligations. Sellers’ obligation to deliver
title to the Property shall be subject to compliance by Buyer with the following
conditions precedent on and as of the date of Closing:

 

(a) Buyer shall deliver to Escrow Agent on the Closing Date the remainder of the
Purchase Price, subject to all prorations, credits and adjustments made pursuant
to this Agreement), together with any and all other sums that are to be paid by
Buyer in connection with the closing of its purchase of the Property, and any
other amounts shown as payable by Buyer on a settlement statement to be prepared
in connection with the transactions contemplated hereby;

 

(b) The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing;



15

 

 

(c) Buyer shall have delivered to Escrow Agent each and all of the Closing
Documents required by the terms of this Agreement to be executed by Buyer fully
executed and acknowledged where appropriate; and

 

(d) As of the Closing there shall not be a case under Title 11 of the U.S. Code,
as now constituted or hereafter amended, or under any other applicable federal
or state bankruptcy law or other similar law against Buyer.

 

15. Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission (which is confirmed by a statement generated by the transmitting
machine) or by electronic mail (e.g. email), (ii) delivered in person, (iii)
deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Sellers and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.

 

16. Sellers Covenants. Sellers agrees that it: (a) shall continue to operate and
manage the Property in the same manner in which Sellers has previously operated
and managed the Property; (b) shall, subject to Section 7 hereof and subject to
reasonable wear and tear, maintain the Property in the same (or better)
condition as exists on the date hereof; and (c) shall not, without Buyer’s prior
written consent, which, after the expiration of the Due Diligence Period may be
withheld in Buyer’s sole discretion: (i) amend the Lease in any manner, nor
enter into any new lease, license agreement or other occupancy agreement with
respect to the Property; (ii) consent to an assignment of the Lease or a
sublease of the premises demised thereunder or a termination or surrender
thereof; (iii) terminate the Lease nor release any guarantor of or security for
the Lease unless required by the express terms of the Lease; and/or (iv) cause,
permit or consent to an alteration of the premises demised thereunder (unless
such consent is non-discretionary). Sellers shall promptly inform Buyer in
writing of any material event adversely affecting the ownership, use, occupancy
or maintenance of the Property, whether insured or not.

 

17. Performance on Business Days. A "business day" is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day.

 

18. Entire Agreement. This Agreement constitutes the sole and entire agreement
among the parties hereto and no modification of this Agreement shall be binding
unless in writing and signed by all parties hereto. No prior agreement or
understanding pertaining to the subject matter hereof (including, without
limitation, any letter of intent executed prior to this Agreement) shall be
valid or of any force or effect from and after the date hereof.

 



16

 

 

19. Severability. If any provision of this Agreement, or the application thereof
to any person or circumstance, shall be invalid or unenforceable, at any time or
to any extent, then the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which it is invalid
or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law

 

20. No Representations or Warranties. Buyer hereby acknowledges, understands and
agrees that it has an opportunity to inspect the Property as set forth in
Section 6 herein, and except as set forth in this Agreement, the Property shall
be conveyed at Closing to Buyer in “as-is” condition with no representation or
warranties whatsoever.

 

21. Applicable Law. This Agreement shall be construed under the laws of the
State or Commonwealth in which the Property is located, without giving effect to
any state's conflict of laws principles.

 

22. Tax-Deferred Exchange. Buyer and Sellers respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an “Exchange”) being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986 (the “Code”), as amended, and the regulations
promulgated with respect thereto. In the event that either party (the
“Exchanging Party”) desires to effectuate such an exchange, then the other party
(the “Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party
in order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur no additional
liability as a result of such exchange; (c) the contemplated exchange shall not
delay any of the time periods or other obligations of the Exchanging Party
hereby, and without limiting the foregoing, the scheduled date for Closing shall
not be delayed or adversely affected by reason of the Exchange; (d) the
accomplishment of the Exchange shall not be a condition precedent or condition
subsequent to the Exchanging Party's obligations under the Agreement; and (e)
the Non-Exchanging Party shall not be required to hold title to any land other
than the Property for purposes of the Exchange. The Exchanging Party agrees to
defend, indemnify and hold the Non-Exchanging Party harmless from any and all
liability, damage or cost, including, without limitation, reasonable attorney's
fees that may result from Non-Exchanging Party's cooperation with the Exchange.
The Non-Exchanging Party shall not, by reason of the Exchange, (i) have its
rights under this Agreement, including, without limitation, any representations,
warranties and covenants made by the Exchanging Party in this Agreement
(including but not limited to any warranties of title, which, if Sellers is the
Exchanging Party, shall remain warranties of Sellers), or in any of the closing
documents (including but not limited to any warranties of title, which, if
Sellers is the Exchanging Party, shall remain warranties of Sellers)
contemplated hereby, adversely affected or diminished in any manner, or (ii) be
responsible for compliance with or deemed to have warranted to the Exchanging
Party that the Exchange complies with Section 1031 of the Code. Notwithstanding
anything to the contrary provided herein, the Non-Exchanging party makes no
representations or warranties as to the tax treatment of the transaction
contemplated hereby or the ability of the transaction contemplated to qualify
for like-kind exchange treatment pursuant to Section 1031 of the Code. In the
event both parties desire to effectuate a like-kind exchange as described
herein, each party shall pay any and all costs associated with their respective
transactions.

 



17

 

 

23. Broker’s Commissions. Buyer and Sellers each hereby represent that, except
for the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction. Sellers shall be responsible for payment
of commissions to the Broker at the Closing pursuant to a separate written
agreement executed by Sellers. Sellers and Buyer each hereby agree to indemnify
and hold the other harmless from all loss, cost, damage or expense (including
reasonable attorneys' fees at both trial and appellate levels) incurred by the
other as a result of any claim arising out of the acts of the indemnifying party
(or others on its behalf) for a commission, finder's fee or similar compensation
made by any broker, finder or any party who claims to have dealt with such party
(except that Buyer shall have no obligations hereunder with respect to any claim
by Broker). The representations, warranties and indemnity obligations contained
in this section shall survive the Closing or the earlier termination of this
Agreement.

 

24. Assignment. Buyer is entering into this Agreement for and on behalf of a
related special purpose entity titled ARCP JDDPTIA01, LLC (“Approved Assignee”)
and intends to assign Approved Assignee its rights hereunder prior to Closing.
Except as aforesaid or as otherwise provided herein, the provisions and
covenants contained herein shall inure to and be binding upon the heirs,
successors and assigns of the parties hereto. However, Buyer shall have no right
to assign any of its rights, privileges, duties or obligations under this
Agreement prior to Closing, without the prior written consent of Sellers in
their sole discretion. Notwithstanding the foregoing, Buyer shall be permitted,
without Sellers consent, to assign its rights, privileges, duties and
obligations under this Agreement to an entity which is an affiliate of Buyer
provided Buyer is not released for any liability under this Agreement due to
such assignment. Promptly following, and as a condition to, any assignment by
Buyer permitted under this section 24, Buyer shall deliver to Sellers an
assumption by the assignee of all of Buyer's duties and obligations under this
Agreement.

 

25. Attorneys’ Fees. In any action between Buyer and Sellers as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party’s reasonable attorneys’ fees and
disbursements and reasonable court costs incurred in such action.

 

26. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted by electronically shall be valid for all purposes; however any party
shall deliver an original signature on this Agreement to the other party upon
request.

 

27. Anti-Terrorism. Neither Buyer or Sellers, nor any of their affiliates, are
in violation of any Anti-Terrorism Law (as hereinafter defined) or engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or may hereafter be, renewed, extended, amended or replaced; the
applicable laws comprising or implementing the Bank Secrecy Act; and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing may from time to time be
amended, renewed, extended, or replaced).

 



18

 

 

28. Representation of Attorney in Fact. Attorney in Fact hereby unconditionally
represents to Buyer that Attorney in Fact has and will have full power and
authority to execute this Agreement on behalf of Sellers and each of them, and
to bind Sellers with respect hereto, and that all actions heretofore and
hereafter taken by Attorney in Fact on behalf of, or purporting to be taken on
behalf of the Sellers, have been and will be fully authorized and within the
powers of Attorney in Fact without further authorization. Attorney in Fact
acknowledges that, in the interest of maintaining the confidentiality of its
relations with the Sellers, it has declined to provide evidence of its aforesaid
authority to Buyer, and has specifically requested that Buyer rely upon the
foregoing representation by Attorney in Fact.

 

29. Confirmatory Powers of Attorney. Without derogation of its warranty set
forth in Section 28 above, Attorney in Fact agrees the it will use all
reasonable efforts to obtain from each of the Sellers a duly and validly
executed confirmatory power of attorney (each a “Power of Attorney”;
collectively, the “Powers of Attorney”) within on or before the expiration of
the Due Diligence Period. In the event that Attorney in Fact fails to obtain all
such Powers of Attorney and to provide copies thereof to Buyer within the Due
Diligence Period, Buyer may, then and at any time thereafter unless and until
such Powers of Attorney have been obtained and copies provided to Buyer in
accordance with the foregoing, elect to terminate this Agreement by notice in
writing to Sellers and Escrow Agent, in which event the Earnest Money (and all
interest accrued thereon) shall immediately be refunded to the Buyer, this
Agreement shall be null and void and neither party shall have any further rights
or obligations hereunder except for the provisions hereof which expressly
survive such termination.

 

[SIGNATURES APPEAR ON THE FOLLOWING PAGES]

 



19

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

 

BUYER:

 

AMERICAN REALTY CAPITAL II, LLC

 

 

 

By: /s/ William M. Kahane

 

Name: William M. Kahane

 

Title: President

 

Date: February 6, 2012

 

SELLERS:

 

THE PARTIES IDENTIFIED ON SCHEDULE “A”

 

By: DAVENPORT EXCHANGE, L.L.C.,

a Delaware limited liability company

 

By: INLAND PRIVATE CAPITAL CORPORATION,

a Delaware corporation, its sole member, as Attorney in Fact

under written power of attorney which signs on their behalf

 

By : ______/s/ Rahul Sehgal_________________

 

Name: ______ Rahul Sehgal_________________

 

Title: Senior Vice President

 

Date: February 7, 2012

 



20

 

 

THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE DEPOSIT.

 

ESCROW AGENT:

 

CHICAGO TITLE INSURANCE COMPANY

 

 

 

By: /s/ Edwin G. Ditlow

 

Name: Edwin G. Ditlow

 

Title: Vice President

 

Date: February 7, 2012

 



21

 

 

EXHIBITS

 

Schedule A - List of Tenant-in-Common Owners

 

Exhibit A - Real Property

 

Exhibit B - Form of Special Warranty Deed

 

Exhibit C - Form of Assignment and Assumption of Lease

 

Exhibit D - Form of Bill of Sale

 

Exhibit E - Form of Assignment of Contracts, Permits, Licenses and Warranties

 

Exhibit F - Form of Tenant Estoppel

 

Exhibit G - Form of Guarantor Estoppel

 

Exhibit H - Form of Tenant Notice

 

Exhibit I - Warranties

 



22

 

 

SCHEDULE “A”

 

DAVENPORT 1031, L.L.C. DAVENPORT-ARNAUDO, L.L.C. DAVENPORT-BULLER FAMILY TRUST,
L.L.C. DAVENPORT-DIOMEDES, L.L.C. DAVENPORT-DURLER FAMILY TRUST, L.L.C.
DAVENPORT-FERRARO, L.L.C. DAVENPORT-FITZSIMMONS, L.L.C. DAVENPORT-GALATZ TRUST,
L.L.C. DAVENPORT-GERALDS, L.L.C. DAVENPORT-GOLF VIEW, L.L.C. DAVENPORT-GREIG-1,
L.L.C. DAVENPORT-GREIG-2, L.L.C. DAVENPORT-HAGN, L.L.C. DAVENPORT-HAMER, L.L.C.
DAVENPORT-JOYCE FAMILY TRUST, L.L.C. DAVENPORT-KEYS-1, L.L.C. DAVENPORT-KEYS-2,
L.L.C. DAVENPORT-KNOLL EAST, L.L.C. DAVENPORT-LAUESEN TRUST, L.L.C.
DAVENPORT-MORGAN, L.L.C. DAVENPORT-MULLIGAN, L.L.C. DAVENPORT-N.A. TERNES &
ASSOCIATES, L.L.C. DAVENPORT-NELSON TRUST, L.L.C. DAVENPORT-NETTLES TRUST,
L.L.C. DAVENPORT-OCCASO, L.L.C. DAVENPORT-PAUL, L.L.C. DAVENPORT-PECKHAM, L.L.C.
DAVENPORT-RICE-1, L.L.C. DAVENPORT-RICE-2, L.L.C. DAVENPORT-ROBERTS-1, L.L.C.
DAVENPORT-ROBERTS-2, L.L.C. DAVENPORT-SCHILF, L.L.C. DAVENPORT-SHANNON TRUST,
L.L.C. DAVENPORT-STOVER FAMILY TRUST, L.L.C. DAVENPORT-TAYLOR, L.L.C.
DAVENPORT-THALMAN PROPERTIES, L.L.C. DAVENPORT-WHEDBEE FAMILY TRUST, L.L.C.  

 

 

23

 

 

EXHIBIT A

 

LEGAL DESCRIPTION OF PROPERTY

 

 

Lot 1, Interstate 80 Airport Industrial Park 2nd Addition to the City of
Davenport, Scott County, Iowa, according to the recorded plat thereof, recorded
April 18, 2003 as Document No. 2003-19745. Subject to easements, covenants and
restrictions of record.

 



A-1

 

 





EXHIBIT B

 

FORM OF SPECIAL WARRANTY DEED


 

This document prepared by:
(and return to :)

 

___________________________
___________________________
___________________________
___________________________

 

 

 

 

Tax Parcel No. ______________________________

 

SPECIAL WARRANTY DEED

 

THIS INDENTURE, made on the _____ day of ______________, 2012, by and between
___________________________________, a ___________________________ ("Grantor"),
and ________________________________________, a ______________, whose address is
________________________________ ("Grantee")

 

W I T N E S S E T H:

 

THAT Grantor, in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt of which is hereby acknowledged, does by
these presents, sell and convey unto the said Grantee, its successors and
assigns, the lots, tracts or parcels of land lying, being and situated in the
County of ____________, State of _____________, and more fully described on
Exhibit "A" attached hereto and incorporated herein by reference, together with
all buildings, facilities and other improvements, located thereon.

 

TO HAVE AND TO HOLD the premises aforesaid with all and singular, the rights,
easements, privileges, appurtenances and immunities thereto belonging or in any
wise appertaining unto the said Grantee and unto Grantee's successors and
assigns forever, the said Grantor hereby covenanting that Grantor will warrant
and defend the title to said premises unto the said Grantee and unto Grantee's
successors and assigns, against the lawful claims and demands of all persons
claiming under or through Grantor, but not otherwise.

 



B-1

 

 

IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed the day and
year first above written.

 

GRANTOR:

 

                                                                 

 

 

 

By:                                                           
Name:
Its:

 

 

 

[ACKNOWLEDGMENT]

 

 



2

 

 

EXHIBIT C

 

FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASE [, GUARANTY] AND SECURITY DEPOSIT

 

______________________________ ("Assignor"), in consideration of the sum of Ten
and No/100 Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to ______________________________ ("Assignee"),
all of Assignor's right, title and interest in and to that certain Lease dated
_________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Lease”),
including any and all security deposits under the Lease. [together with all of
Assignor’s right, title and interest in and to that certain Guaranty of Lease
dated _________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Guaranty”).]

 

Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Lease prior to the date of this Assignment.
Subject to the limitations set forth below, Assignee does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignor by
reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the Landlord
under and by virtue of the Lease on and after the date of this Assignment.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2012, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.

 

ASSIGNOR:

 

_______________________________

 

 

By:                                                                  
Name:                                                 
Title:                                                  

 

ASSIGNEE:

 

_______________________________

 

 



By:                                                                  
Name:                                                 
Title:                                                  

 



3

 

 

EXHIBIT D

 

FORM OF BILL OF SALE

 

For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ______________________________, a ___________________________,
having an address at ____________________________ (“Sellers”), hereby bargains,
sells, conveys and transfers to ____________________________ (“Buyer”), a
_______________________________, all of Sellers’ right, title and interest in
and to those certain items of personal and intangible property (including any
warranty made by third parties in connection with the same and the right to sue
on any claim for relief under such warranties) (the “Personal Property”) located
at or held in connection with that certain real property located in the State of
__________________________, as more particularly described on Schedule A
attached hereto and made a part hereof.

 

Sellers have not made and do not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.

 

IN WITNESS WHEREOF, Sellers have caused this instrument to be executed and
delivered as of this ___ day of _______, 2012.

 

SELLERS:

 



_______________________________

 

 



By:                                                                  
Name:                                                             
Title:                                                              

 

 



D-1

 

 

SCHEDULE A

 

TO BILL OF SALE

 

(Add legal description of Real Property]

 



D-2

 

 

EXHIBIT E

 

FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES

 

THIS ASSIGNMENT, made as of the ___ day of ________, 2012, by _________________,
a __________________________ (“Assignor”), to _____________________________, a
__________________________________________(“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, by Agreement of Purchase and Sale (the “Purchase Agreement”) dated as
of ________, 2012, between Assignor and Assignee, Assignee has agreed to
purchase from Assignor as of the date hereof, and Assignor has agreed to sell to
Assignee, that certain property located at ________________________ (the
“Property”); and

 

WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in contracts, permits, trademarks, licenses
and warranties held by Assignor in connection with the Property, including
without limitation any and all guaranties of leases relating to the Property
(collectively, the “Contracts”).

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.

 

This Assignment shall be governed by the laws of the State of _____________,
applicable to agreements made and to be performed entirely within said State.

 

IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.

 

ASSIGNOR:

 

                                                                       

 

a                                                                     

 

By:                                                                 

Name:                                                            

Title:                                                              

 

 



E-1

 

 

EXHIBIT F

 

FORM OF TENANT ESTOPPEL

 

The undersigned hereby certifies to American Realty Capital II, LLC (“Buyer”),
___________________ (“Lender”) and their respective successors and assigns as
follows:

 

1. The undersigned is the tenant under that certain [Lease Agreement] dated as
of _________ __, ____, [as amended by [insert any modifications to Lease]
([collectively,] the “Lease”) by and between _________________________
(“Landlord”) and _________________________ (“Tenant”), pursuant to which Tenant
leases that real property located at _________________________________________
(the “Premises”).

 

2. Except as set forth above, the Lease has not been modified, changed, altered,
supplemented or amended in any respect, nor have any provisions thereof been
waived.

 

3. The Lease is valid and in full force and effect on the date hereof. The Lease
represents the entire agreement between Landlord and Tenant with respect to the
Premises and the land on which the Premises are situated.

 

4. Tenant is not entitled to, and has made no agreement with Landlord or its
agents or employees concerning, free rent, partial rent, rebate of rent
payments, credit or offset or reduction in rent, or any other type of rental
concession including, without limitation, lease support payments, lease
buy-outs, or assumption of any leasing or occupancy agreements of Tenant.

 

5. The initial term of the Lease began on __________ __, _____ and expires on
________ __, 20__. The Rent Commencement Date was __________ __, ____. Tenant
has accepted possession of the Premises and is open for business. Tenant has not
sublet all or a portion of the Premises to any sublessee and has not assigned,
transferred or encumbered any of its rights or interests under the Lease.

 

6. Tenant has no outstanding options or rights to renew or extend the term of
the Lease. Tenant has no outstanding expansion options, other options, rights of
first refusal or rights of first offer to purchase the Premises or any part
thereof and/or the land on which the Premises are situated, or rights of first
offer to lease with respect to all or any part of the Premises.

 

7. The [Base Annual Rent] payable under the Lease is $____________ ($_________
monthly). Such [Base Annual Rent] payable under the Lease shall be adjusted
during the initial term of the Lease as follows: (a) from ___________, 20__ to
and including ______________, 20__, the Base Annual Rent shall be $_______
($_______ monthly), (b) from ___________, 20___ to and including ____________,
20___ the Base Annual Rent shall be $________ ($________ monthly); [and from
__________, 20__ to and including __________, 20___ the fixed annual minimum
rent shall be $_________ ($__________ monthly)]. Such rent has been paid through
and including the month of ____________, 200_. Additional rent under the Lease
has been paid through and including the month of __________, 200_. No such rent
(excluding security deposits) has been paid more than one (1) month in advance
of its due date.

 



F-1

 

 

8. Tenant's security deposit, if any, is $_________________ (if none, please
state “none”).

 

9. No event has occurred and no condition exists that constitutes, or that with
the giving of notice or the lapse of time or both, would constitute, a default
by Tenant or, to the best knowledge of Tenant, Landlord under the Lease. Tenant
has no existing defenses or offsets against the enforcement of the Lease by
Landlord.

 

10. (a) All required contributions by Landlord to Tenant on account of Tenant's
improvements have been received by Tenant and all of Tenant's tenant
improvements have been completed in accordance with the terms of the Lease.

 

(b) Landlord has satisfied all its obligations to Tenant arising out of or
incurred in connection with the construction of the tenant improvements on the
Premises and no off-set exists with respect to any rents or other sums payable
or to become payable by the Tenant under the Lease.

 

11. The undersigned is duly authorized to execute this Certificate on behalf of
Tenant.

 

Dated: ____________, 2011

 

TENANT:

 

____________________, a ________________

 

By:_________________________
Name:
Title:

 



F-2

 

 

EXHIBIT G

 

GUARANTOR ESTOPPEL CERTIFICATE

 

The undersigned hereby certifies to American Realty Capital II, LLC (“Buyer”),
___________________ (“Lender”) and their respective successors and assigns as
follows:

 

1. The undersigned (“Guarantor”) is the guarantor of that certain [Lease
Agreement] dated as of _____________ __, ____, as amended by [insert amendments]
([collectively,] the “Lease”) by and between ________________________
(“Landlord”) and __________________________ (“Tenant”), pursuant to which Tenant
leases from Landlord the land and building located at
_______________________________, as more particularly described in the Lease
(the “Premises”). Such guaranty is made pursuant to that certain Guarantee dated
as of ________ __, ____ (the “Guaranty”) from Guarantor to Landlord.

 

2. The Guaranty has not been modified, changed, altered, supplemented or amended
in any respect, nor have any provisions thereof been waived.

 

3. The Guaranty is valid and in full force and effect on the date hereof.

 

4. No voluntary actions or, to Guarantor’s best knowledge, involuntary actions
are pending against Guarantor under the bankruptcy laws of the United States or
any state thereof.

 

5. This Certificate is delivered to induce Buyer to acquire the Premises and
Lender to provide financing in connection with such acquisition, with the
understanding that Buyer and Lender shall rely upon the truth of the matters set
forth in this Certificate.

 

The undersigned is duly authorized to execute this Certificate on behalf of
Guarantor.

 

Dated: ____________, 2011

 

GUARANTOR:

 

______________, a ___________________

 

 

By:                                                                            

Name:

Title:

 



G-1

 

 

 

EXHIBIT H

 

FORM OF NOTICE TO TENANT

 

TO: [Tenant]

 

 

 

Re: Notice of Change of Ownership of ______________________________

 

Ladies and Gentlemen:

 

YOU ARE HEREBY NOTIFIED AS FOLLOWS:

 

That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property, (the “Property”) to [INSERT NAME OF BUYER] (the “New Owner”) and
assigned to New Owner, all of the undersigned’s right, title and interest under
that certain Lease, dated _________, between ________as tenant and
____________as landlord (the “Lease”), together with any security deposits or
letters of credit held thereunder.

 

Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:

 

____________________________

____________________________ 

____________________________



 

You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.

 

Very truly yours,

[PRIOR LANDLORD)

 

 

By:                                                   

Name:                                              

Title:                                                

 



 

 

 

EXHIBIT I

 



 

 